Case 5:20-cv-11579-JEL-EAS ECF No. 23 filed 08/12/20   PageID.133   Page 1 of 3




                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


Medical Devices, Inc.,

                         Plaintiff,     Case No. 20-11579

v.                                      Judith E. Levy
                                        United States District Judge
H&H Medical Co. et al.,
                                        Mag. Judge Elizabeth A.
                         Defendants.    Stafford

________________________________/


  OPINION AND ORDER GRANTING DEFENDANTS’ MOTION
      FOR EXTENSION OF TIME TO FILE ANSWER [18]


     On June 15, 2020, Plaintiff filed this case seeking damages and

other relief against Defendants for trademark infringement, unfair

competition, false designation and advertising, cybersquatting, and

patent infringement, among other violations. (ECF No. 1.) Defendants’

initial deadlines to file responsive pleadings fell between July 10 and July

15, 2020. (ECF Nos. 2, 4–9.) On July 9, 2020, the Court granted a

stipulated order extending the deadline to respond to July 31, 2020 so

that the parties could engage in negotiations. (ECF No. 14.) Defendants
Case 5:20-cv-11579-JEL-EAS ECF No. 23 filed 08/12/20   PageID.134   Page 2 of 3




now seek a second to extend their deadline to file a responsive pleading

under Federal Rule of Civil Procedure 6(b)(1) to August 31, 2020. (ECF

No. 18.)

     Defendants argue that they need additional time to “investigate the

allegations in the Complaint” and that “the requested extension will help

preserve resources, as the parties continue settlement discussions.” (ECF

No. 18, PageID.88.) On August 3, 2020, Plaintiffs filed a response

opposing the motion for an extension. Plaintiffs argue that “Defendants

are not serious about an early resolution” and that Defendants’ motion

for an extension constitutes “gamesmanship.” (ECF No. 20.) However, as

Plaintiffs themselves note, the parties engaged in significant discussion

during July 2020 in an attempt to resolve this case without the need for

judicial intervention. (ECF No. 20, PageID.95.) Although such

negotiations were ultimately unsuccessful, they constitute good cause for

granting a second extension. Penalizing Defendants for engaging in

unsuccessful negotiations would create significant adverse incentives for

settlement generally. Accordingly, the Court finds good cause for

granting Defendants’ motion. Out of concerns for fairness, the Court will



                                     2
Case 5:20-cv-11579-JEL-EAS ECF No. 23 filed 08/12/20   PageID.135   Page 3 of 3




sua sponte grant Plaintiff an extension to file a responsive pleading to

any Rule 12 motion filed by Defendants.

     Defendants’ motion for an extension is GRANTED. Defendants

must file a responsive pleading by no later than August 31, 2020. Should

one or more Defendants file a Rule 12 motion, the deadline for Plaintiff

to file a response is extended until November 9, 2020.

     IT IS SO ORDERED.

Dated: August 12, 2020                   s/Judith E. Levy
Ann Arbor, Michigan                      JUDITH E. LEVY
                                         United States District Judge


                     CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on August 12, 2020.
                                         s/William Barkholz
                                         WILLIAM BARKHOLZ
                                         Case Manager




                                     3
